UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24f-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1. Name and address of issuer: John Hancock Variable Insurance Trust (formerly John Hancock Trust) 601 Congress Street Boston, MA 02210 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [x] Shares of Beneficial Interest 3. Investment Company Act File Number: 811-4146 Securities Act File Number: 2-94157 4(a). Last day of fiscal year for which this Form is filed: December 31, 2011 4(b
